Citation Nr: 0305048	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for visual impairment, 
status post-operative right orbital blow-out fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1984 to March 1988 
and from May 1989 to May 1991.

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied an increased evaluation 
for the residuals of the veteran's service-connected right 
orbital blow-out fracture.  It was determined that these 
residuals were noncompensable.  This decision was based on a 
claim for an increased evaluation of the veteran's service-
connected right orbital fracture received in October 1997.  
The veteran appealed this determination.  In a rating 
decision of February 1998, the RO recharacterized the 
service-connected disability as a visual impairment as a 
residual of the veteran's status post-operative right orbital 
blow-out fracture.  The veteran continued his appeal.  


FINDINGS OF FACT

1.  The veteran was notified of pending VA examinations in 
letters of early January 2001 and December 2002.  The Board 
of Veterans' Appeals (Board) letter of December 2002 
specifically informed him of the provisions of 38 C.F.R. 
§ 3.655 and the consequences for failing to report for VA 
examination. 

2.  The veteran failed to report for his scheduled VA 
examinations in January 2001 and January 2003.

CONCLUSION OF LAW

Entitlement to a compensable evaluation for visual 
impairment, status post-operative right orbital blow-out 
fracture, is not warranted.  38 C.F.R. § 3.655 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In letters issued in January 2001 and December 2002, both the 
RO and the Board notified the veteran and his representative 
of the need for multiple VA compensation examinations in 
order to provide medical evidence required for an equitable 
determination on his current claim.  These letters were sent 
to the veteran's last reported address (that is, the address 
he reported on the VA Form 21-4138 he signed and dated in 
December 2000) and to his representative.  The Board's 
December 2002 letter informed the veteran of the provisions 
of 38 C.F.R. § 3.655 (2002) and its potential adverse effect 
on his current claim.  The veteran failed to report for his 
scheduled VA examinations in January 2001 and January 2003.  
He has not provided any explanation for his failure to 
report.

According to 38 C.F.R. § 3.655(a), (b) (2002), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

The veteran has failed to provide any reasons, let alone 
those that could be found of good cause, for his failure to 
report for VA examination.  Under the circumstances, his 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board notes that in this case, the regulation is clear.  
Section 3.655 requires a determination on the record for an 
original claim for compensation.  However, this veteran's 
original claim for compensation was dated and received in 
1995 and consisted of VA Form 21-526.  Thereafter, the 
veteran entered subsequent claims, including a new claim for 
service connection for visual impairment.  Although this 
could be viewed as an original claim for service connection 
for a different disability, it is different than an original 
claim for compensation, as that had previously consisted of 
the 21-526 form.  At best, this is an other original claim 
rather than an original claim for compensation.  See 
38 C.F.R. § 3.160(b).  


ORDER

Entitlement to a compensable evaluation for visual 
impairment, status post-operative right orbital blow-out 
fracture, is denied.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

